Citation Nr: 0320170	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-11 220	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran retired from active service in May 1979, after 
serving on active duty for more than 24 years.  His awards 
and decorations include the combat infantryman's badge, a 
bronze star and a purple heart.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision from the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

Pursuant to the authority provided by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development to develop 
the facts pertinent to this claim.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the provisions of 38 C.F.R. § 19.9(a)(2) (2002) are 
invalid because, in combination with 38 C.F.R. § 20.1304 
(2002), they allow the Board to consider evidence developed 
by the Board without having to remand the case to the agency 
of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The evidence obtained pursuant to the Board's development is 
supportive of the veteran's claim.  In addition, the benefit 
sought on appeal is granted in this decision.  Therefore, 
there is no prejudice to the veteran as a result of the Board 
deciding this claim without first remanding the case to the 
RO for initial consideration of the newly developed evidence 
or obtaining a waiver from the veteran of such consideration 
by the RO. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Degenerative joint disease of the knees resulted from 
parachute jumping during the veteran's military service.


CONCLUSION OF LAW

Degenerative joint disease of the knees was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In addition regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

Service records document that the veteran received multiple 
parachutist's badges during his period of active duty.  He 
claims that he incurred degenerative joint disease of the 
knees as a result of trauma associated with his duties in 
service.  He alleges that he was required to perform squat 
jumping exercises repetitively during jump school and during 
service with airborne units.  He specified that he made over 
500 parachute jumps and that he was also required to undergo 
vigorous daily exercise while assigned to Special Forces and 
airborne units over a 20-year time period.

Although a report of X-ray examination of the knees completed 
by VA in June 1999 was negative, the veteran did complain of 
chronic knee pain.  Moreover, a report of X-ray taken in 
January 2000 revealed localized avascular necrosis of the 
left medial femoral condyle.  The associated VA outpatient 
record dated in January 2000 includes note that the veteran's 
airborne service and squat jumps seemed to aggravate his 
knees.  A June 2000 record includes note that the January 
2000 orthopedist "felt this was secondary to his service 
connected injuries."  

In March 2003, the veteran appeared for a VA examination.  He 
reported that his knees had bothered him throughout his 
military career.  The VA examiner reviewed the claims file 
and noted the veteran's in-service history of parachute 
jumping.  The examiner stated that X-rays were positive for 
bilateral degenerative joint disease of the knees and opined 
that it was impossible to state with any certainty whether a 
causal connection existed between parachute jumping and knee 
arthritis.  In connection with examination in June 2003, a VA 
examiner again reviewed the claims file and determined that 
the veteran's degenerative joint disease of the knees and a 
noted density on the medial femoral condyle were most likely 
related to trauma.  The conclusion was that bilateral 
degenerative joint disease was most likely related to 
military service activities of parachute jumping.  This 
opinion is consistent with the circumstances of the veteran's 
service.  The Board further notes that there is no competent 
evidence of record refuting this opinion.  As such, the 
evidence supports a grant of service connection in this case.  

ORDER

Entitlement to service connection for degenerative joint 
disease of the knees is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

